Citation Nr: 1333718	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  09-03 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for degenerative changes of the cervical spine.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to October 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO), which continued a 30 percent rating for the Veteran's service-connected degenerative changes of the cervical spine.  The Veteran disagreed with that determination, and perfected an appeal as to this issue.  The Veteran's claims file is now in the jurisdiction of the Wichita, Kansas RO.

In August 2010, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

As an initial matter, the Board notes that at the August 2010 Travel Board hearing, the Veteran testified that he suffers from neurological symptoms related to the degenerative changes in his cervical spine.  According to Note 1 of the General Rating Formula for Diseases and Injuries of the Spine, associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note 1 (2013).  In this regard, the Board notes that in a May 2011 rating decision (located in Virtual VA), the Veteran was awarded service connection for peripheral neuropathy of the left and right upper extremities, rated 10 percent each, effective from August 12, 2010.  The Veteran has not disagreed with either the rating or effective date assigned for these disabilities; accordingly, these matters are not before the Board at this time.

Finally, at the August 2010 Travel Board hearing, the Veteran also testified that he is unemployable due to his service-connected degenerative changes of the cervical spine.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation.  In light of the foregoing, the Board finds that it has jurisdiction over the TDIU claim and, for the purpose of clarity, has separately captioned the issue on the title page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As was noted in the Introduction, in a May 2011 rating decision, the RO granted service connection for peripheral neuropathy of the left and right upper extremities.  As part of that claim, the RO considered the following pieces of evidence: May 2010 to May 2011 VA treatment records from the Leavenworth VA Medical Center (VAMC); the report from an April 2011 VA spine examination; the report from an October 2010 VA peripheral nerves examination; and the report of a May 2011 VA peripheral nerves addendum opinion.  Such records are potentially relevant to the Veteran's increased rating claim, but are not located in his claims file or in his Virtual VA eFolder.  On remand, the aforementioned pieces of evidence must be obtained for association with the record and considered in conjunction with the Veteran's claim for an increased rating.  

Additional development must also be undertaken to secure other overlooked/ updated treatment records identified by the Veteran and the record.  Specifically, the Veteran's claim for an increased rating was received in July 2007.  According to 38 C.F.R. § 3.400(o)(2), the period for consideration in an increased rating claim includes the period starting from one year prior to the Veteran's claim for an increased rating; here, July 2006.  In the October 2007 rating decision, it states that June 2003 to July 2007 outpatient treatment records from Leavenworth VAMC were considered.  However, the claims file shows that only June 2007 to July 2007 VA treatment records from Leavenworth VAMC were associated with the record at that time.  January 2003 to June 2003 VA treatment records from the St. Louis VAMC were also associated with the record; however, such records are not pertinent to the period on appeal.  Significantly, there are no treatment records in the claims file for the period June 2006 to June 2007 from either the St. Louis VAMC or Leavenworth VAMC, or any evidence that such records were requested but unavailable.

Similarly, after the July 2007 VA treatment records, which are in the claims file, the next period for which treatment records are of record is from August 2008 to July 2009.  There are no treatment records for the period August 2007 to July 2008.  

At the August 2010 Travel Board hearing, the Veteran indicated that he receives regular treatment for his cervical spine from the Leavenworth VAMC and had been advised by a physician, Dr. S.G., at the St. Louis VAMC that he was unemployable due to his spinal condition.  Because VA records are considered part of the record on appeal as they are in VA's constructive possession and may have bearing on the Veteran's claim, efforts should be undertaken to ensure that his complete VA treatment records are secured for the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, in light of the fact that the Veteran's claim is already being remanded for the development of additional treatment records, he should also be afforded a new VA examination.  Notably, although it appears the Veteran was provided a VA spine examination in April 2011, that was done in conjunction with his claim for service connection for peripheral neuropathy of the left and right upper extremities.  His last VA examination completed in conjunction with the current appeal for an increased rating for the degenerative changes of his cervical spine was performed in October 2007.

Accordingly, the case is REMANDED for the following action:

1. 	Send a VCAA notice letter notifying the Veteran of what is necessary to substantiate the TDIU issue on appeal.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2012).
2. 	Associate with the claims file the pertinent evidence reviewed in conjunction with the May 2011 rating decision; namely, the May 2010 to May 2011 VA treatment records from the Leavenworth VAMC, the April 2011 VA spine examination report; the October 2010 VA peripheral nerves examination report; and the May 2011 VA peripheral nerves addendum opinion report.

3. 	Request and associate with the claims file all relevant VA treatment records from the Leavenworth VAMC and the St. Louis VAMC dated from June 2006 to June 2007, August 2007 to July 2008, August 2009 to April 2010, and from June 2011 to the present.

4. 	Ask the Veteran to identify the health care provider(s) of any additional treatment or evaluation he has received for his degenerative changes of the cervical spine, records of which are not already associated with the claims file; and to provide any releases necessary for VA to secure records of such treatment or evaluation.  

5. 	After the foregoing development has been completed, the Veteran should be scheduled for a VA examination to determine the severity of his service-connected degenerative changes of the cervical spine.  The claims file and copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent complaints and medical history should be elicited.  Any indicated studies should be performed.  The examiner's clinical findings should be set forth in detail, and the examination report should include active and passive ranges of motion of the cervical spine (in degrees).  Any further limitation of motion due to pain should be reported.  The examiner should also ascertain whether there is evidence of favorable or unfavorable ankylosis of the cervical spine, and state whether there is weakened movement, excess fatigability, or incoordination attributable to the degenerative changes in the Veteran's cervical spine.  If so, and if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost due to such factors.  The examiner should explain the rationale for all opinions.

6. 	When the development requested above has been completed, the case should be reviewed by the RO on the basis of additional evidence, with consideration also given to whether the Veteran warrants a TDIU rating for his service-connected disabilities.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
B. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



